Title: From John Adams to Philip Mazzei, 23 August 1785
From: Adams, John
To: Mazzei, Philip


          
            Dear Sir
            Grosvenor Square Westminster Aug. 23. 1785
          
          I have recd your Favours of the 8. &. 10, and although I am Sorry you did not find every Thing to your Satisfaction in America, I congratulate You on your Safe Arrival in Europe and wish you Success in your Views.
          If by giving a proper Consistency to our Confederation you mean, the making of Congress Souvereign and Supream in the Negotiation of Treaties of Commerce, and in Regulating the Commerce between one State and another, and indeed in regulating the internal Commerce of the States, as far as it is necessarily connected with either, I wish it all imaginable Success.
          You have Seen no doubt, the Massachusetts Act of Navigation. what do you think of it? Will it be followed by Similar Acts in all or any of the other States?— I Should think that all the States from Delaware to New Hampshire inclusively might immediately build Ships enough for their own Exportations: but can these furnish in Season, Ships enough for their own Exportations and those of Maryland Virginia, the Carolinas and Georgia, too? it appears to me that if they cannot do it, at once, they will be able to affect it in a Year or two.
          But what will England do? Will She retaliate? will She exclude our Ships from her Ports? certainly She will not if all the States make Navigation Acts like that of the Massachusetts. because this would bar out, the American Trade which would immediately affect her Manufactures and Revennue So essentially, that She could not Stand the Shock.
          I hope that neither the Massachusetts, nor any other State will Stop at a Navigation Act. if this Court will not agree to an equitable Treaty, I hope our States will all immediately give Bounties to various Manufactures among themselves, and lay on heavy Duties upon every Article of Luxury from the British Dominions, Such Duties as will make it clearly our Interest to purchase the Same Articles from France, Holland, Germany, or any other Country of Europe where they can be had.
          We must and We will have Justice from this Country, proud and cunning as she is.
          With much Esteem, I have the Honour to be / dear sir, your servant
          
            John Adams
          
          
          
            I Shall be glad to receive, what you promise me, the Reasons for establishing Such a Society, as the Constitutional Society, whose printed Rules you were so good as to inclose to me.
          
        